DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement entered 23 February 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 8 March 2021, with respect to the rejections of claims 1-27 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1, 8, 11-16, 20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US-2019/0012547) in view of Matsubara (US-2018/0286068).
	Regarding claim 1:  Togashi discloses a system for displaying a result of analysis of a human congestion state, or human flow that represents human movement, or both (fig 1, fig 6, fig 9, [0038]-[0039], [0048], [0067], and [0107] of Togashi), the system comprising: a setting unit that associates a position in an image that is imaged by a camera with a position in a map that is obtained in advance (figs 3-4, and [0055]-[0057] of Togashi); a detection unit that detects a person in the image that is imaged by the camera (fig 3, fig 6(66,67), fig 7, [0074]-[0076], and [0083] of Togashi – detects individual people from faces/wheelchairs/et cetera, and groups of people); a totalization unit that converts a position of the person detected by the detection unit into an associated position in the map on the basis of a setting made by the setting unit (fig 4, fig 6(68), [0056], [0073], [0081], and [0084]-[0087] of Togashi – totalized based on individual person detection, wherein the features of each person can be stored in a database, and the associated map position) and that totalizes a result of the human congestion state and the human flow that represents the human movement on the basis of the converted position (fig 6(68,70,76) and [0082] of Togashi); and a display unit that displays a result that is obtained by the totalization unit in a region into which the map is divided (fig 2, fig 4, fig 8, [0049], [0056], and [0077]-[0079] of Togashi). 

	Matsubara discloses displaying, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow (fig 4, fig 11, [0057]-[0060], and [0095]-[0097] of Matsubara), based on a result that is obtained by the totalization unit (fig 1(45), [0042]-[0044], and [0062]-[0066] of Matsubara), wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state (fig 11, fig 13, figs 15-16, [0095]-[0097], and [0109]-[0118] of Matsubara).
	Togashi and Matsubara are analogous art because they are from the same field of endeavor, namely systems for detecting and tracking people.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow, based on a result that is obtained by the totalization unit, wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state, as taught by Matsubara.  The motivation for doing so would have been provide a readily understandable view of the needed congestion information, thus improving the overall user-friendliness of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Togashi according to the relied-upon teachings of Matsubara to obtain the invention as specified in claim 1.
Regarding claim 8:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the setting unit determines a size of the divided region depending on a map scale (figs 2-3, fig 4(42,43), [0048]-[0049], and [0056]-[0057] of Togashi – each region size depends on map scale, which also necessitates the number of cameras and the fields of view for monitoring the congestion state).
	Regarding claim 11:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the totalization unit determines a period of totalization depending on a map scale ([0086]-[0088] of Togashi).
	Regarding claim 12:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the totalization unit totalizes most results of human detection results of the image during a predetermined period ([0086]-[0088] of Togashi).
	Regarding claim 13:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the display unit displays a blind spot region of the camera on the map on the basis of association between the imaged image and the map (fig 4(44) and [0057]-[0058] of Togashi – displays dark regions on map based on association between images captured by cameras and stored map).
	Regarding claim 14:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the totalization unit determines a threshold that represents the congestion state on the basis of a map scale ([0044]-[0045] of Togashi – congestion state determined based on spatial congestion level, and thus whether the level is above a threshold for a particular map scale).
	Regarding claim 15:  Togashi discloses a display apparatus for displaying a result of analysis of a human congestion state, or human flow that represents human movement, or both (fig 1, fig 6, fig 9, [0038]-[0039], [0048], [0067], and [0107] of Togashi), the display apparatus comprising: a totalization unit that converts a position of a person detected in an image imaged by a camera (fig 3, fig 4, fig 7, [0056], [0074]-[0076], and [0083] of Togashi – detects individual people from faces/wheelchairs/et cetera, and groups of people) into an associated position in a map on the basis of a setting made by a setting unit (fig 4, fig 6(68), [0056], [0073], [0081], and [0084]-[0087] of Togashi – totalized based on individual person detection, wherein the features of each person can be stored in a database, and the associated map position) and that totalizes a result of the human congestion state and the human flow that represents the human movement on the basis of the converted position (fig 6(68,70,76) and [0082] of Togashi); and a display unit that displays a result that is obtained by the totalization unit in a divided region into which the map is divided (fig 2, fig 4, fig 8, [0049], [0056], and [0077]-[0079] of Togashi).
	Togashi does not disclose displaying, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow, based on a result that is obtained by the totalization unit, wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state.
	Matsubara discloses displaying, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow (fig 4, fig 11, [0057]-[0060], and [0095]-[0097] of Matsubara), based on a result that is obtained by the totalization unit (fig 1(45), [0042]-[0044], and [0062]-[0066] of Matsubara), wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state (fig 11, fig 13, figs 15-16, [0095]-[0097], and [0109]-[0118] of Matsubara).

	Regarding claim 16:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), further comprising: a setting unit that associates a position in the image imaged by the camera with a position in the map that is obtained in advance (figs 3-4, and [0055]-[0057] of Togashi).
	Regarding claim 20:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), wherein the setting unit determines a size of the divided region depending on a map scale (figs 2-3, fig 4(42,43), [0048]-[0049], and [0056]-[0057] of Togashi – each region size depends on map scale, which also necessitates the number of cameras and the fields of view for monitoring the congestion state).
Regarding claim 23:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), wherein the totalization unit determines a period of totalization depending on a map scale ([0086]-[0088] of Togashi).
	Regarding claim 24:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), wherein the totalization unit totalizes most results of human detection results of the image during a predetermined period ([0086]-[0088] of Togashi).
	Regarding claim 25:  Togashi in view of Matsubara discloses the display apparatus according to claim 16 (as rejected above), wherein the display unit displays a blind spot region of the camera on the map on the basis of association between the imaged image and the map (fig 4(44) and [0057]-[0058] of Togashi – displays dark regions on map based on association between images captured by cameras and stored map).
	Regarding claim 26:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), wherein the totalization unit determines a threshold that represents the congestion state on the basis of a map scale ([0044]-[0045] of Togashi – congestion state determined based on spatial congestion level, and thus whether the level is above a threshold for a particular map scale).
	Regarding claim 27:  Togashi discloses a non-transitory computer-readable storage medium which stores a computer program (fig 9, [0042], and [0107] of Togashi) for displaying a result of analysis of a human congestion state, or human flow that represents human movement, or both (fig 1, fig 6, [0038]-[0039], [0048] and [0067] of Togashi), the computer program causing a computer to: convert a position of a person detected in an image imaged by a camera (fig 3, fig 4, fig 7, [0056], [0074]-[0076], and [0083] of Togashi – detects individual people from faces/wheelchairs/et cetera, and groups of people) into an associated position in (fig 4, fig 6(68), [0056], [0073], [0081], and [0084]-[0087] of Togashi – totalized based on individual person detection, wherein the features of each person can be stored in a database, and the associated map position) and that totalizes a result of the human congestion state and the human flow that represents the human movement on the basis of the converted position (fig 6(68,70,76) and [0082] of Togashi); and display a result that is obtained by totalizing in a divided region into which the map is divided (fig 2, fig 8, [0049], and [0077]-[0079] of Togashi).
	Togashi does not disclose displaying, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow, based on a result that is obtained by the totalizing, wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state.
	Matsubara discloses displaying, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow (fig 4, fig 11, [0057]-[0060], and [0095]-[0097] of Matsubara), based on a result that is obtained by the totalizing (fig 1(45), [0042]-[0044], and [0062]-[0066] of Matsubara), wherein the second image indicating the human flow is superimposed on the first image indicating the human congestion state (fig 11, fig 13, figs 15-16, [0095]-[0097], and [0109]-[0118] of Matsubara).
	Togashi and Matsubara are analogous art because they are from the same field of endeavor, namely systems for detecting and tracking people.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display, in a region into which the map is divided, a first image indicating the human congestion state and a second image indicating the human flow, based on a result that is obtained by the totalizing, wherein the second image indicating the human flow is superimposed on the first image indicating the human .

7.	Claims 2, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US-2019/0012547) in view of Matsubara (US-2018/0286068), and in further view of Mitsui (US-2017/0257576).
	Regarding claim 2:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above).  Togashi in view of Matsubara does not disclose wherein the detection unit presumes a position at feet of a human body from a face or an upper body of the human body that is detected when the position at the feet of the human body cannot be detected.
	Mitsui discloses wherein the detection unit presumes a position at feet of a human body from a face or an upper body of the human body that is detected when the position at the feet of the human body cannot be detected (fig 41 and [0222]-[0225] of Mitsui).
	Togashi and Mitsui are analogous art because they are from the same field of endeavor, namely systems for detecting and tracking people.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to presume a position at feet of a human body from a face or an upper body of the human body that is detected when the position at the feet of the human body cannot be detected, as taught by Mitsui.  The motivation for doing so would have been to provide data as comprehensively as possible, despite some 
	Regarding claim 7:  Togashi in view of Matsubara, and in further view of Mitsui, discloses the system according to claim 2 (as rejected above), wherein the totalization unit converts coordinates of the position at the human feet into a position in the map by using projective transformation that is determined (figs 40-45 and [0224]-[0236] of Mitsui – projective transformation operations used to convert coordinates in camera space of the human feet of the detected human to feet positions in the map) and totalizes a number of the person who is detected for every divided region into which the map is divided (fig 4 and [0086]-[0088] of Togashi).  Togashi and Mitsui are combined for the reasons set forth above with respect to claim 2.
	Regarding claim 9:  Togashi in view of Matsubara, and in further view of Mitsui, discloses the system according to claim 7 (as rejected above), wherein the display unit displays a screen that represents the human congestion state and the human flow for every divided region on the basis of the number of the person who moves, or a movement speed thereof, or both (fig 4 and [0085]-[0089] of Togashi – congestion analysis includes movement trajectory and speed).
	Regarding claim 10:  Togashi in view of Matsubara, and in further view of Mitsui, discloses the system according to claim 9 (as rejected above), wherein the totalization unit selects a person for detecting the human flow and obtains a direction and a speed of movement of the person when there are people in the divided region into which the map is divided (fig 4 and [0085]-[0089] of Togashi – congestion analysis includes movement trajectory and speed for individually detected people, who can be stored in a customer segment trend database).

8.	Claims 3, 4, 6, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US-2019/0012547) in view of Matsubara (US-2018/0286068), and in further view of Tschesnok (US-2009/0122058).
	Regarding claim 3:  Togashi in view of Matsubara discloses the system according to claim 1 (as rejected above), wherein the setting unit determines projective transformation for associating the position in the imaged image with the position in the map on the basis of a region of each polygon (fig 4 (42,43), fig 5, and [0056]-[0062] of Togashi – projective transformation for each camera (fig 5) for associated the positions of the image with the positions in the map based on each region corresponding to polygon (42,43)).  Togashi in view of Matsubara does not disclose a drawing unit that draws polygons having the same number of vertexes on the map and the imaged image displayed by the display unit in response to a user input.
	Tschesnok discloses a drawing unit that draws polygons having the same number of vertexes on the map and the imaged image displayed by the display unit in response to a user input (fig 5, [0022], and [0071]-[0072] of Tschesnok).
	Togashi and Tschesnok are analogous art because they are from the same field of endeavor, namely systems for detecting and tracking people.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a drawing unit that draws polygons having the same number of vertexes on the map and the imaged image displayed by the display unit in response to a user input, as taught by Tschesnok.  The motivation for doing so would have been to provide a uniform and more stable analysis of the imaged data.  
	Regarding claim 4:  Togashi in view of Matsubara, and in further view of Tschesnok, disclose the system according to claim 3 (as rejected above), wherein the setting unit draws, in the region of the polygon that is drawn on the map, an image in the region of the drawn polygon by the projective transformation (figs 13-15, [0067]-[0068], and [0075]-[0076] of Tschesnok).  Togashi and Tschesnok are combined for the reasons set forth above with respect to claim 3.
	Regarding claim 6:  Togashi in view of Matsubara, and in further view of Tschesnok, disclose the system according to claim 3 (as rejected above), wherein the drawing unit does not draw the polygons in a region of the detected person (fig 4(44) and [0056]-[0057] of Togashi – in some circumstances, the polygons are not drawn in regions of detected persons, but merely heat maps).
	Regarding claim 17:  Togashi in view of Matsubara discloses the display apparatus according to claim 15 (as rejected above), wherein the setting unit determines projective transformation for associating a position in the imaged image with a position in the map on the basis of a region of each polygon (fig 4 (42,43), fig 5, and [0056]-[0062] of Togashi – projective transformation for each camera (fig 5) for associated the positions of the image with the positions in the map based on each region corresponding to polygon (42,43)).  Togashi in view of Matsubara does not disclose a drawing unit that draws polygons having the same number of vertexes on the map and the imaged image displayed by the display unit in response to a user input.
(fig 5, [0022], and [0071]-[0072] of Tschesnok).
	Togashi and Tschesnok are analogous art because they are from the same field of endeavor, namely systems for detecting and tracking people.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a drawing unit that draws polygons having the same number of vertexes on the map and the imaged image displayed by the display unit in response to a user input, as taught by Tschesnok.  The motivation for doing so would have been to provide a uniform and more stable analysis of the imaged data.  Therefore, it would have been obvious to modify Togashi further according to the relied-upon teachings of Tschesnok to obtain the invention as specified in claim 17.
	Regarding claim 18:  Togashi in view of Matsubara, and in further view of Tschesnok, discloses the display apparatus according to claim 17 (as rejected above), wherein the setting unit draws, in the region of the polygon that is drawn on the map, an image in the region of the drawn polygon by the projective transformation (figs 13-15, [0067]-[0068], and [0075]-[0076] of Tschesnok).  Togashi and Tschesnok are combined for the reasons set forth above with respect to claim 17.
	Regarding claim 19:  Togashi in view of Matsubara, and in further view of Tschesnok, discloses the display apparatus according to claim 17 (as rejected above), wherein the totalization unit converts coordinates of a position of a person into a position in the map by using the projective transformation that is determined (figs 4-5 and [0059] of Togashi) and totalizes a number of the person who is detected for every divided region into which the map is divided (fig 4 and [0086]-[0088] of Togashi).
Regarding claim 21:  Togashi in view of Matsubara, and in further view of Tschesnok, discloses the display apparatus according to claim 19 (as rejected above), wherein the display unit displays a screen that represents the number of the person and the human flow for every divided region on the basis of the number of the person who moves, or a movement speed thereof, or both (fig 4 and [0085]-[0089] of Togashi – congestion analysis includes movement trajectory and speed).
	Regarding claim 22:  Togashi in view of Matsubara, and in further view of Tschesnok, discloses the display apparatus according to claim 21 (as rejected above), wherein the totalization unit selects a person for detecting the human flow and obtains a direction and a speed of movement of the person when there are people in the divided region into which the map is divided (fig 4 and [0085]-[0089] of Togashi – congestion analysis includes movement trajectory and speed).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US-2019/0012547) in view of Matsubara (US-2018/0286068), and in further view of Tschesnok (US-2009/0122058) and obvious engineering design choice.
	Regarding claim 5:  Togashi in view of Matsubara, and in further view of Tschesnok, disclose the system according to claim 3 (as rejected above), wherein the drawing unit draws a figure at a position related to each vertex of each polygon (fig 4 and [0056] of Togashi – small figures in general semblance of human drawn at positions related to vertices of polygons 42,43).  Togashi in view of Matsubara, and in further view of Tschesnok, does not disclose a pin-shaped figure at a position related to each vertex of each polygon.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a .

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616